internal_revenue_service number release date index number -------------- ------------------------------ ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-110184-18 date date legend taxpayer h w d corporation state date date date date a b c dear ------------- ------------------------------ ------------------ ------------------ ------------------- ---------------- -------------- ------------------- -------------------------- --------------------- ---------------------------- ----------- --------- --------- this letter responds to taxpayer’s request dated date seeking a ruling on whether the proposed transaction described below will satisfy the self-dealing exception of sec_53_4941_d_-1 facts taxpayer is a non-profit organization recognized as described in sec_501 of the internal_revenue_code and exempt from federal_income_tax under sec_501 taxpayer is a private_foundation described in sec_509 all section references are to the internal_revenue_code_of_1986 as amended unless otherwise stated plr-110184-18 h and w husband and wife respectively created taxpayer whose mission includes educational religious scientific and charitable purposes h and w have been the only contributors to taxpayer h’s revocable_trust trust provides that upon h’s death taxpayer shall receive h’s shares in corporation h’s shares h’s total contributions and bequests to taxpayer exceed dollar_figure and of the total contributions and bequests that taxpayer has received corporation was incorporated by h under state’s laws and is an s_corporation for federal tax purposes h owned a of corporation’s non-voting shares which constitutes a majority of corporation’s non-voting shares and b of its voting shares which constitutes less than a majority of corporation’s voting shares w owned voting and non-voting shares of corporation prior to w’s death h and w’s daughter d owned b of corporation’s voting shares as well as c of corporation’s non-voting shares following w’s death d received all of w’s voting shares resulting in d’s owning a majority of corporation’s voting shares d also is the ceo of corporation after w’s death d terminated h’s employment with corporation h after his termination together with trust and trust’s trustee filed a lawsuit against corporation and d under state’s laws the litigation on date h alleged shareholder oppression and breach of fiduciary duties h asked the litigation court to enter an order requiring d and or corporation to buy h’s shares or an order requiring h to purchase d’s shares among other relief possibilities within three months after h initiated the litigation corporation and d pursuant to state’s laws filed a notice the election under the litigation to purchase h’s shares h filed a motion to nullify the election the court denied h’s nullification motion granted corporation’s motion for summary_judgment and ruled that the election was valid h died on date and trust became irrevocable trust’s administration is ongoing pursuant to trust’s terms the trustee under pertinent laws and authority shall have the power and authority to enter into a sale or exercise of any stock_rights because of the litigation taxpayer has not received h’s shares from trust and during the litigation trust cannot sell h’s shares to anyone other than corporation the court in the litigation which is set for trial on date is required by state law to determine the fair value of h’s shares as of date or such other date the litigation court deems appropriate the court may determine the fair value of h’s shares to be less than the fair_market_value of h’s shares after marketability and control discounts are applied a state district_court the probate_court not the litigation court is overseeing administration of trust the probate_court has the responsibility to ensure that plr-110184-18 taxpayer receives the full value of h’s shares and is required to approve h’s shares valuation and their sale to corporation the proposed transaction if the probate_court approves the proposed transaction the litigation court will honor the probate court’s approval trust is required to file on h’s behalf a form_706 united_states estate and generation- skipping transfer_tax return which is due on date to enable the litigation court to resolve the litigation before the form_706 is filed trust expects to request an extension of time within which to file the form_706 taxpayer represents that before the sale of h’s shares by trust takes place distributions required to be made from the trust to any beneficiary other than the taxpayer will have been made and taxpayer will be the sole remaining beneficiary of the trust taxpayer represents that because of the active and on-going status of the litigation trust’s trustees are and will be unable to complete the ordinary duties of administration necessary for the settlement of the trust prior to the date of the sale of h’s shares and trust should not be considered terminated for federal_income_tax purposes pursuant to sec_4947 and sec_53_4947-1 prior to the date of the sale of h’s shares taxpayer represents that it understands and acknowledges that the sec_53_4941_d_-1 exception to indirect self-dealing is inapplicable to the proposed transaction if the probate_court or another court having jurisdiction over trust or over taxpayer does not approve the proposed transaction taxpayer represents that it understands and acknowledges that the sec_53_4941_d_-1 exception to indirect self-dealing is inapplicable to the proposed transaction if the trust does not receive an amount that equals or exceeds the fair_market_value of h’s shares at the time of the proposed transaction taxpayer represents that it understands and acknowledges that regarding the proposed transaction this ruling does not address what the fair_market_value of h’s shares is and does not address whether any amount set by any court or paid for h’s shares will constitute at least fair_market_value of h’s shares at the time of transaction ruling requested taxpayer requests a ruling that corporation’s purchase of h’s shares of corporation held by the trust will satisfy the indirect self-dealing exception under treas reg d -1 b plr-110184-18 law sec_4941 imposes a tax on acts of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 provides in part that the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_53_4941_d_-1 provides that for purposes of sec_4941 the term self- dealing means any direct or indirect transaction described in sec_53 d - for purposes of this section it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation sec_53_4941_d_-1 provides in part that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by a revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if i the trustee of the revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the revocable_trust ii such transaction is approved by a court having jurisdiction over the trust or over the private_foundation iii such transaction occurs in the case of a revocable_trust before it is considered subject_to sec_4947 iv the trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as b results in the foundation receiving an asset related to the active carrying liquid as the one it gave up out of its exempt purposes or plr-110184-18 c is required under the terms of any option which is binding on the trust sec_4946 provides that the term disqualified_person means in part with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i ii the total combined voting power of a corporation the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c or e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_4946 provides that the term members_of_family with respect to any person who is a disqualified_person includes the individual’s spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4947-1 provides in part that as to certain revocable trusts that wind up a revocable_trust that becomes irrevocable upon the death of the decedent-grantor from which the trustee is required to distribute all of the net assets in trust for or free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 for a reasonable period of settlement within the meaning of sec_53_4947-1 after becoming irrevocable after that period the trust is considered a charitable_trust under sec_4947 sec_53 b iv provides in part that the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries plr-110184-18 revproc_2018_3 sec_3 provides that rulings will not be issued as to whether the period of administration or settlement of a_trust is reasonable or unduly prolonged analysis h’s contributions and bequests to taxpayer totaled more than dollar_figure and were more than of taxpayer’s total bequests and contributions at close of the taxable years in which taxpayer received the bequests and contributions from h therefore h was a disqualified_person as described under sec_4946 h’s children are disqualified persons as to taxpayer because their father h is a substantial_contributor to taxpayer see sec_4946 corporation also is a disqualified_person as to taxpayer because h’s daughter d owns more than of corporation’s voting shares see sec_4946 since corporation is a disqualified_person as to taxpayer because of taxpayer’s expectancy of h’s shares from trust the proposed sale of h’s shares by trust to corporation pursuant to the litigation court’s order proposed transaction could be indirect self-dealing under sec_4941 see sec_4941 and sec_53_4941_d_-1 however sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by a_trust that has become irrevocable on a grantor's death regardless of when title to the property vests under local law if specific requirements are satisfied first under sec_53_4941_d_-1 a_trust administrator must have the power to sell the trust’s property see sec_53_4941_d_-1 pursuant to the trust agreement that created trust trust’s administrator or trustee has the power to sell any trust assets which includes h’s shares thus the proposed transaction will meet the first requirement of sec_53_4941_d_-1 second a court with jurisdiction over the trust must approve the transaction see sec_53_4941_d_-1 taxpayer will seek and obtain the approval of the proposed transaction from the probate_court that has jurisdiction and is overseeing administration of trust thus the proposed transaction will meet the second requirement of sec_53_4941_d_-1 upon the trust’s receipt of the probate court’s approval of the proposed sale third the proposed transaction must occur before the trust is considered subject_to sec_4947 taxpayer represents that because of the active and on-going status of the litigation trust’s trustees are and will be unable to complete the ordinary duties of administration necessary for the settlement of trust prior to the date of the sale of h’s plr-110184-18 shares and trust should not be considered subject_to sec_4947 pursuant to sec_53_4947-1 and v prior to the date of the sale of h’s shares before the sale of h’s shares by trust takes place trust will have made distributions required to be made from the trust to any beneficiary other than taxpayer and taxpayer will be the sole remaining beneficiary of the trust under revproc_2018_3 sec_3 provides that rulings will not be issued as to whether the period of administration or settlement of a_trust is reasonable or unduly prolonged thus if trust is not considered terminated for federal_income_tax purposes prior to the proposed transaction the proposed transaction will meet the third requirement of sec_53 d - b fourth the trust must receive an amount that equals or exceeds the fair_market_value of the private foundation's interest or expectancy in such property at the time of the transaction see sec_53_4941_d_-1 the litigation court is tasked with valuing h’s shares taxpayer will endeavor to ensure that the litigation court orders sale of h’s shares to corporation at a price that is not less than the fair_market_value at the time of the proposed transaction thus the proposed transaction will meet the fourth requirement of sec_53_4941_d_-1 if h’s shares are sold to corporation at no less than their fair_market_value at the time of the transaction fifth the sale of the private foundation’s interest or expectancy must result in the private foundation’s receiving an interest as liquid as the one that was given up see sec_53_4941_d_-1 pursuant to the trust agreement taxpayer currently has the expectancy of receiving h’s shares which are illiquid upon the completion of the proposed transaction taxpayer will receive the money that corporation pays trust for h’s shares thus the proposed transaction will meet the fifth requirement of sec_53_4941_d_-1 if taxpayer receives the money proceeds from the proposed transaction ruling based solely on the facts and representations submitted by taxpayer as described above we rule that corporation’s purchase of the shares of corporation held by trust as described in the request_for_ruling exhibits and subsequent submissions will satisfy the exception from indirect self-dealing under treas reg d -1 b contingent on the following the probate_court or another court having jurisdiction over trust or over taxpayer approves the proposed transaction trust is not considered subject_to sec_4947 pursuant sec_53_4947-1 prior to the date of the sale of h’s shares by trust plr-110184-18 trust receives from the sale of h’s shares to corporation an amount of cash or its equivalent that equals or exceeds the fair_market_value of h’s shares at the time of the transaction this ruling does not address what the fair_market_value of h’s shares is and does not address whether any amount_paid for h’s shares will constitute at least fair_market_value the ruling contained in this letter is based upon information and representations submitted by or on behalf of taxpayer and accompanied by a penalties-of-perjury statement executed by an individual with authority to bind taxpayer and upon the understanding that there will be no material changes in the facts while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no opinion is expressed concerning the federal tax consequences under any code provision other than the provisions specifically cited above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling is granted as to whether taxpayer qualifies as an organization described in sec_501 or sec_509 this ruling concerns only the federal private_foundation_excise_tax treatment of the proposed transaction and may not be cited or relied upon by any other taxpayer this ruling is directed only to taxpayer code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer's authorized representative sincerely mike repass senior technician reviewer exempt_organizations branch tege associate chief_counsel cc
